ACCEPTED
                                                                                        14-14-00511-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   6/17/2015 2:50:45 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                          No. 14-14-00551-CR
                                  In the
                         COURT OF APPEALS               FILED IN
                                                 14th COURT OF APPEALS
                                 For the            HOUSTON, TEXAS
                    FOURTEENTH JUDICIAL DISTRICT 6/17/2015 2:50:45 PM
                               At Houston        CHRISTOPHER A. PRINE
                                                                       Clerk

                          APPEAL IN No. 10-CCR-152210
                       County Court at Law Number Three
                          of Fort Bend County, Texas


                     CATHY BROCKHAUS PARADOSKI
                               Appellant
                                  v
                         THE STATE OF TEXAS
                               Appellee



                STATE=S SUPPLEMENTAL LETTER BRIEF

       COMES NOW, the State of Texas, by and through the Fort Bend County
District Attorney, John F. Healey, and the undersigned attorney, and files this, the
State=s Supplemental Letter Brief. The State would show the following:

                                         I.

      The State filed its brief on April 6, 2015. This case was set for submission
with oral argument on June 16, 2014, and oral argument took place on that day, the
day before the date of the filing of this Brief.

                                        II.

      The State tenders this post-submission letter brief in the instant case to
respond to questions posed by the Honorable Justices of this Court during oral
argument.
      Specifically, the Justices’ questioning during oral implicated the issue of
whether a verdict based on deductive reasoning by the jurors to determine whether
a defendant was intoxicated by reason of drugs could be legally sufficient.

      The State’s evidence in support of a finding of intoxication by drugs at the
time of driving consisted of testimony by the police officer, an emergency room
doctor who treated Appellant, an emergency room nurse who treated Appellant,
and the toxicologist who tested Appellant’s blood. There was no specific
testimony by a State’s witness explicitly stating that in their opinion the specific
drugs found to be in Appellant’s system in the blood test were the cause of
Appellant’s intoxication at the time of driving. The jury had to make a logical leap
based on her behavior, the opinion of the officer, the doctor, and the nurse that
Appellant was intoxicated when they saw her, and the toxicologist’s testimony
regarding the presence of drugs and that they could be intoxicating, that Appellant
was intoxicated by these particular drugs at the time of driving.

       The Justices’ questions implicated the issue of whether such a legally
sufficient verdict could be based on the jury’s logical deductions based on
circumstantial evidence as in this case. The State would like to point the Court to
the persuasive authority contained in Weems v. State, 328 S.W.3d 172, 178 (Tex.
App.—Eastland 2010, no pet.) wherein the Eastland Court of Appeals held that,
based on very similar testimony, “the jury could reasonably have concluded that
appellant operated the pickup in a public place while not having the normal use of
his physical or mental faculties by reason of the introduction of methamphetamine
or marihuana into his body.” This authority, while persuasive rather than
controlling, addresses the Justices’ questions in some greater detail in a factually
similar setting.

      The opinion in Weems reflects that there was testimony regarding unusual
behavior by the appellant at the scene, a positive drug test for methamphetamine
and marihuana, and testimony the doctor who examined appellant who diagnosed
him with “substance abuse.” This testimony was held to be legally sufficient, and
by extension, that a jury could rationally have convicted the defendant based on the
circumstantial evidence present in that case, which was very similar to this one.
                            PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellee, The State of
Texas prays that this Court consider this supplemental letter brief and ultimately
affirm the judgment and sentence in all things, and order the execution of the
judgment and sentence in accordance with the opinion of this Court.

                                         Respectfully submitted,


                                          John F. Healey, Jr.




                                          /s/ Jason Bennyhoff
                                              Jason Bennyhoff
                                          Assistant District Attorney
                                          Fort Bend County, Texas
                                          S.B.O.T. No. 24050277
                                          301 Jackson Street Room 101
                                          Richmond, Texas 77469
                                          281-341-4460 (office)
                                          281-341-8638 (fax)
                         CERTIFICATE OF SERVICE

      I, Jason Bennyhoff, do hereby certify that a true and correct copy of the
foregoing Brief was sent to counsel for the Appellant on June 17, 2015, via email
by way of electronic service through EFile Texas at the email address below.

T. Brent Mayr
bmayr@bmayrlaw.com
Counsel for Appellant


                                            /s/ Jason Bennyhoff
                                            Jason Bennyhoff


Certificate of Compliance with Texas Rule of Appellate Procedure 9.4(i)(3)
In accordance with Texas Rule of Appellate Procedure 9.4(i)(3), I, Jason
Bennyhoff, hereby certify that the foregoing electronically created document has
been reviewed by the word count function of the creating computer program, and
has been found to be in compliance with the requisite word count requirement in
that its word count in its entirety is 737 words.


                                            /s/Jason Bennyhoff

                                            Jason Bennyhoff